373 F.2d 736
Milton PEREL, Ruth S. Perel, J. Plotkin and Shirley P. Plotkin, d/b/a Richmond Lumber and Building Supply Company, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10701.
United States Court of Appeals Fourth Circuit.
Argued January 11, 1967.
Decided February 10, 1967.

Francis V. Lowden, Jr., Richmond, Va. (Paul M. Thompson, Alexander W. Neal, Jr., McGuire, Woods & Battle, and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on brief), for petitioner.
Marsha E. Swiss, Atty., N. L. R. B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Warren M. Davison, Atty., N. L. R. B., on brief), for respondent.
Before BRYAN, J. SPENCER BELL and CRAVEN, Circuit Judges.
PER CURIAM.


1
This matter is before us upon a petition to deny enforcement of an order of the National Labor Relations Board and a cross petition to enforce. The Board upon review adopted the trial examiner's findings that the petitioner had improperly discharged two of its employees in violation of section 8(a) (3) and (1) of the National Labor Relations Act (29 U.S.C. § 151 et seq. (1964)) because of union activity and not for the reasons advanced by the employer. We have examined the record and we find substantial evidence to support the Board's findings, though we readily concede that the discharged employees were not without fault. The petitioner's opposition to the organization of its employees; its knowledge of the organizational activity of the discharges; and the timing of the discharges when balanced against the reasons advanced by the employer raise a question of fact as to the real motive for the discharges which the expertise of the Board is peculiarly suited to determine, and where its findings are supported by both direct and circumstantial evidence, this court should not substitute its judgment for that of the Board. NLRB v. Associated Naval Architects, Inc., 355 F.2d 788 (4 Cir. 1966); NLRB v. Lester Bros., Inc., 337 F.2d 706 (4 Cir. 1964).


2
The order of the Board will be enforced.


3
Enforced.